DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on December 1, 2020.  This action is made final.
2.	Claims 21-40 are pending in the case; Claims 21, 32, and 39 are independent claims.

Response to Arguments
3.	In the Non-Final Rejection mailed on September 4, 2020, Claim 35 was objected to because of informalities, but Claim Amendments filed on December 1, 2020 have rendered this objection moot.

4.	In the Non-Final Rejection mailed on September 4, 2020, Claims 21-31 and 39-40 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter, but Claim Amendments filed on December 1, 2020 have rendered these rejections moot.

5.	Applicant’s arguments, see Remarks filed on December 1, 2020 (hereinafter Remarks), with respect to the 35 U.S.C. § 103 rejections of Claims 21-40, have been fully considered but they are not persuasive.  Applicant recognizes that Hill suggests device capabilities including resolution, aspect ratio, physical size of display, physical size of the browser window, color depth, color palette and supported fonts and that style sheet is selected based upon the capabilities of the output device (see Remarks, pg. 12).  Applicant concludes that Hill suggest selecting a different style sheet for different Applicant points to Paras. 0035-38 of the instant Specification as providing support for distinguishing features of Claim 21, but it should be noted that these paragraphs provide examples of combining various output operation data in order to calculate the user effectiveness index, but Claim 21 merely requires one output operation data to be considered in determining the user effectiveness index, which is suggested by the combination of Hill and Raciborski.
	As discussed during Applicant-initiated interview conducted on November 30, 2020, further clarification of “tracking” and “calculating” steps is needed in the claims to ensure that these limitations are distinguished from the teachings of Hill in view of Raciborski (see Interview Summary mailed on December 3, 2020).   Claim 21, as currently presented, is interpreted to require capturing of output operation data of the display (i.e., one of display size, resolution, or font size, where different sizes correspond to different effects), and calculating a user effectiveness index.  Hill teaches determining a display capability (reading on “tracking” and “capturing”) and determining a corresponding style sheet to use based on such determination (reading on the “calculating” step, as further supported by Raciborski).  It is further noted that the user 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-20 of U.S. Application No. 16/538,507 (to be issued as US Patent No. 10,768,952) (hereinafter ‘507).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claims 21, 32, and 39 correspond to Claims 1, 12, and 19 of ‘507 – instant Claim 21 (and similarly, instant Claims 32 and 39) is broader than Claim 1 of ‘507 as that claim also requires “track[ing] the operation of each of the one or more input devices and capture input operation data for each input device” (but see instant dependent Claim 28) and “stor[ing] the user effectiveness index … and adapt[ing] the 
	Instant dependent Claims 22-31 (and similarly, instant dependent Claims 33-38 and 40) recite other limitations found in claims of ‘507 – for example, instant Claims 22 and 23 correspond to Claim 1 of ‘507, instant Claims 24 and 25 correspond to Claim 9 of ‘507, instant Claims 26 and 27 correspond to Claim 10 of ‘507, instant Claims 28-31 correspond to Claims 1-4 of ‘507.


Claim Objections
7.	Claim 21 is objected to because of the following informalities:  Claim 21 recites “wherein the monitoring program decrements the user effectiveness index based on each output positive effect and each output negative effect” but it would appear that this limitation should read “wherein the monitoring program increments the user effectiveness index based on each output positive effect and decrements the user effectiveness index based on each output negative effect” in order to more closely represent the embodiments described in the instant Specification (see also Claims 32 and 39, reciting “summation” of values).  As currently presented, it is not clear that “output positive effect” and “output negative effect” need to be interpreted as numerical values (i.e., positive and negative integers) and that “decrementing” the user effectiveness index would result in the intended calculation.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (hereinafter Hill), US 6,023,714, issued on February 8, 2000, in view of Raciborski et al. (hereinafter Raciborski), US 2007/0118804 A1, published on May 24, 2007, and/or in further view of Rabe et al. (hereinafter Rabe), US 9,729,403 B1, issued on August 8, 2017.
With respect to independent Claim 21, Hill teaches a system for displaying a user interface, comprising: 
a non-transitory computer-readable medium storing a monitoring program comprising instructions for execution on a client device having a display and a processor (see col. 10, lines 15-23, showing the embedded layout generator/script).
wherein the monitoring program is configured to: track the operation of the display and capture output operation data of the display, wherein the output operation data includes at least one selected from the group of display size, display resolution, and font size, and the output operation data having one or more selected from the group of at least one output positive effect and at least one output negative effect (see col. 10, lines 22-26, showing that the embedded layout generator determines capabilities of the output device, such as display size, resolution, and supported fonts; see also, col. 9, lines 23-54).
calculate a user effectiveness index based on one or more selected from the group of the at least one output positive effect and the at least one output negative effect, wherein the monitoring program decrements the user effectiveness index based on each output positive effect and each output 

Hill does not appear to explicitly recite the terms positive and negative effects – however, Hill makes it clear that a determination is made regarding capabilities of the output device and that a different style sheet is selected based on this determination.  A skilled artisan would understand that more complex selection of a style sheet can be implemented using multiple determined capabilities (i.e., various style sheet options in consideration of both display size and resolution), effectively creating an index of style sheets to be selected corresponding to determined capabilities.  Furthermore, a skilled artisan would understand that an explicit calculation of a user’s profile, adding or subtracting points given for different interactions, can be utilized to develop an overall indication of the user’s interaction capabilities, as suggested by the teachings of Raciborski.
Raciborski is directed towards gathering and sharing data corresponding to a user’s level of UI interaction capability by observing user’s behavior, and converting the data into user profile that may be used to adjust the user’s experience appropriate to the user’s UI interaction capabilities (see Raciborski, Abstract).  In general, Raciborski teaches monitoring the user’s interactions and assigning experience points for activities performed by the user (see Raciborski, ¶¶ 0028-29).  Raciborski teaches that the user’s profile is calculated by summing the points, and that such profile may be stored for later 
Accordingly, it would have been obvious to a skilled artisan, at the time the instant application was filed, to explicitly modify the style sheet selection by the layout generator described in Hill to utilize a user’s profile to sum interaction and capability points, as suggested by Raciborski, in order to allow for a more precise way to select a corresponding style sheet based on multiple determinations (see Raciborski, ¶¶ 0002, 0029-31; see also Hill, col. 10, lines 35-37).

In addition, or alternatively, a skilled artisan would have relied on teachings of Rabe for a suggestion regarding a selection of a version of a GUI page based on a determined user proficiency.  Rabe is directed towards displaying a GUI on a client device, and selecting/displaying a particular version of the GUI based on the user’s proficiency level (see Rabe, Abstract, col. 2, lines 6-8).  Rabe teaches a threshold table which specifies modifications to the GUI based on the proficiency level (see Rabe, col. 3, lines 39-52).  Rabe also teaches user profiles which allow for user-appropriate GUI to be displayed to the user (see Rabe, col. 4, lines 32-52).  Rabe teaches that user’s actions while accessing the GUI influence the user’s proficiency level, and Rabe illustrates “positive” actions that raise user proficiency level by a corresponding number of points, as well as “negative” action that lower the user proficiency level accordingly, and periodically updating the user’s proficiency (see Rabe, col. 5, lines 30-60).



With respect to dependent Claim 22, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 21, as discussed above, and further teaches wherein an output positive effect includes at least one selected from the group of a small display size, a high display resolution, and a small font size and an output negative effect includes at least one selected from the group of a large display size, a low display resolution, and a large font size (as discussed above, Hill suggests selecting a style sheet corresponding to a determined capability (or multiple determined capabilities), see Hill, col. 10, lines 27-37, and a skilled artisan would understand that different capabilities could be scored differently (i.e., positively/negatively) in order to calculate the user profile score and determine a corresponding style sheet, as suggested by Hill in view of Raciborski (see discussion of Claim 21, above)).

With respect to dependent Claim 23, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 21, as discussed above, and further teaches a server hosting a webpage, wherein: the webpage 

With respect to dependent Claim 24, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 23, as discussed above, and further teaches wherein the server adapts the user interface of the webpage by performing at least one selected from the group of increasing a cell padding of the webpage, an element spacing of the webpage, a font size of the webpage, hiding at least one element of the webpage from the user’s view, bolding text of the webpage, italicizing text of the webpage, and underlining text of the webpage (see Hill, col. 2, lines 41-55, col. 10, lines 27-37, showing that a stylesheet is selected based on determined capabilities but a skilled artisan would understand that different adjustments to the interface can be implemented, such as dynamic adjustments based on the determined user profile score, as illustrated by Raciborski, see ¶ 0033).

With respect to dependent Claim 25, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 23, as discussed above, and further teaches wherein the server adapts the user interface of the 

With respect to dependent Claim 26, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 23, as discussed above, and further teaches wherein: the server adapts the user interface of the webpage by generating a second user interface configured a user having for a low user effectiveness index, and the second user interface performs at least one selected from the group of presenting at least one less element of the webpage to the user, a cell padding of the webpage, increasing an element spacing of the webpage, and increasing a font size of the webpage (see Hill, col. 10, lines 27-37, discussing different style sheets; but see also Rabe, col. 4, lines 32-52, showing that a different GUI page is generated according to the user’s proficiency level).

With respect to dependent Claim 27, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 26, as discussed above, and further teaches wherein the server generates a second webpage comprising the second user interface (see Rabe, col. 4, lines 32-52).

With respect to dependent Claim 28, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 21, as discussed above, and further teaches wherein: the client device includes one or more input 

With respect to dependent Claim 29, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 28, as discussed above, and further teaches wherein: the one or more input devices include at least one selected from the group of a keyboard, a mouse, a trackball, a touch screen, a joystick, a joypad, a pointing stick, a touch pad, a three-dimensional mouse, a light pen, a stylus, a dial, a knob, an eye gaze tracker, a gesture recognition input device, and a sip-and-puff input device; and the input operation data includes at least one selected from the group of movement, movement speed, click accuracy, typing speed, typing accuracy, selection accuracy, navigation path, scrolling actions, and zooming actions (see Raciborski, ¶¶ 0019, 0028-30; Rabe, col. 5, lines 30-60).

With respect to dependent Claim 30, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 28, as discussed above, and further teaches wherein the at least one input positive effect includes at least one selected from the group of direct movement, rapid movement, a successful button click, a successful button click on a first attempt, rapid typing, a 

With respect to dependent Claim 31, Hill in view of Raciborski and/or Rabe teaches the system for displaying a user interface of claim 28, as discussed above, and further teaches wherein the at least one input negative effect includes at least one selected from the group of indirect movement, slow movement, an unsuccessful button click, an unsuccessful button click on a first attempt, slow typing, an unsuccessful selection on a first attempt, an indirect navigation path, an unsuccessful scroll action, an unsuccessful zoom action, absence of instances where keyboard shortcuts are used, instances where a backspace key is pressed, and instances where a delete key is pressed (see Rabe, col. 5, lines 42-50, showing not clicking on advanced link but instead selecting a different (help/wizard) button or link).


With respect to Claims 32-40, these claims are directed to a method and a computer-readable medium comprising steps and/or features recited in Claims 21-27, respectively, and are thus rejected along the same rationale as those claims above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179